Luke, J.
It does not appear that the trial judge, who, without the aid of a jury, heard the traverse to the return of the sheriff, erred in finding against the traverse, since the evidence in support of the traverse did not demand a finding that the plaintiff in error had traversed the sheriff’s return of service at the first term after it had received notice thereof, as required by section 5566 of the Civil Code (1910). It follows that the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.